     Case 2:18-cv-03274-JAM-KJN Document 66 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     ARTHUR J. GALLAGHER & CO.,                        No. 2:18–cv–3274–JAM–KJN
11
                        Plaintiff,                     ORDER TO PRODUCE
12
            v.
13
     ROBERT PETREE, et al.,
14
                        Defendants.
15

16          On January 15, 2021, the court held a telephonic informal discovery conference regarding

17   certain discovery disputes in this litigation. (ECF No. 62.) Following that conference, the court

18   ordered defendants to submit for in camera review three pages of documents (“the opinion

19   memo”) that defendants have been withholding as privileged under the joint defense/common

20   interest doctrine. (ECF No. 63 at 2.) The court gave defendants until January 19, 2021, to advise

21   whether they desired an opportunity for further briefing of the privilege issue. (Id.) The court

22   subsequently extended that deadline to January 21, 2021, at defendants’ request. (ECF No. 64.)

23   On January 21, defense counsel again requested more time to confer with one of its clients but

24   indicated that if the court was inclined to order production of the opinion memo, that defendants

25   be allowed to brief the issue. In a minute order the same day, the court stated that it was strongly

26   inclined to order production and ordered defendants to file any opposition to production no later

27   than 4:00 pm on January 26, 2021. (ECF No. 65.)

28   ////
                                                      1
     Case 2:18-cv-03274-JAM-KJN Document 66 Filed 01/27/21 Page 2 of 2


 1               That deadline having passed without the filing of any opposition by defendants, the court

 2   now orders that the opinion memo be produced in full to plaintiff. At the informal hearing, the

 3   court remained open to the possibility that the contested documents might evince a joint

 4   agreement between the two named defendants. However, in camera review reveals that

 5   the documents do not indicate the presence of an agreement between the two to pursue a joint

 6   defense strategy. See In re Pac. Pictures Corp., 679 F.3d 1121, 1129 (9th Cir. 2012) (“[A] shared

 7   desire to see the same outcome in a legal matter is insufficient to bring a communication between

 8   two parties within [the common interest/joint defense exception]. Instead, the parties must make

 9   the communication in pursuit of a joint strategy in accordance with some form of agreement—

10   whether written or unwritten.”) (internal citations omitted). The court thus finds that any

11   attorney-client privilege protecting the opinion memo was waived by its communication to a third

12   party, defendant Petree. Defendants have elected to no longer oppose production.

13               Accordingly, IT IS ORDERED that by 5:00 pm on January 27, 2021, defendants shall

14   produce to plaintiff an unredacted copy of the opinion memo provided to the court for in camera

15   review.

16   Dated: January 27, 2021

17

18

19

20
     gall.3274
21

22

23

24

25

26
27

28
                                                         2
